Citation Nr: 1722712	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for a right hip condition as secondary to the service-connected disability of fracture of proximal phalanx of small toe, right foot.

2.  Service connection for a right knee condition as secondary to the service-connected disability of fracture of proximal phalanx of small toe, right foot.

3.  Entitlement to a disability rating in excess of 10 percent for fracture of proximal phalanx of small toe right foot.

4.  Entitlement to a disability rating in excess of 10 percent for fracture right 5th metacarpal head (claimed as right hand condition).

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, August 2012, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO in February 2017. 

Because the Veteran stated during his February 2007 Board hearing that he is unemployed due to the service-connected disabilities that are currently on appeal, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is required to obtain Social Security Administration (SSA) records.  During a February 2017 Board hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits.  SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

During the February 2017 VA examination, the Veteran complained of numbness and tingling in the right hand.  The last VA examination for the Veteran's hand disability is in November 2014, and, at that time, the Veteran did not complain of numbness.  As there seems to be a worsening of the Veteran's right hand disability, the Board finds a new VA examination is necessary. 

The Board notes that the Veteran underwent a VA examination for his service-connected foot disability in May 2015; however, at that time, the Veteran's only complaint was intermittent right fifth toe aching pain with flare-ups upon prolonged standing and walking.  During the February 2017 hearing, the Veteran testified that his foot is wider due to his in-service crush injury and he previously used orthotics due to his service-connected disability.  The Board finds another VA examination is necessary to explore all diagnoses related to the in-service right foot crush injury. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran notice regarding entitlement to TDIU.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  After completing directive #1-#2, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right foot disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, to include any associated neurologic abnormalities, and the opinion should address the frequency, severity, and duration of those symptoms.  The examiner should also address the impact of this disability on the Veteran's ability to maintain substantially gainful employment.

4.  After completing directive #1-#2, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right hand disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, to include any associated neurologic abnormalities, and the opinion should address the frequency, severity, and duration of those symptoms.  The examiner should also address the impact of this disability on the Veteran's ability to maintain substantially gainful employment.

5.  Thereafter, the AOJ should readjudicate the issues on appeal, to include TDIU.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




